DETAILED ACTION

Interview Summary (cont.)
The following agenda was provided to the examiner prior to this meeting, wherein the items listed were discussed in detail.  Examiner’s Notes are presented under each item therein.

Potential Claim Amendments
Amend preambles to “slice, block, or shred” as found in claim 22.

Indefiniteness Rejections
Claims 3, 4, and 7 will be amended to recite wt.%
This should resolve the remaining § 112 rejection
Examiner’s Notes: Agreed.

Obviousness Rejections
Applicant thanks the Examiner that the rejections have been narrowed to one set of references
Examiner’s Notes: You are welcome.
The Response to Arguments in the pending Action refers to the Advisory Action, therefore many of the below comments address the Advisory Action 


Examiner’s Notes: The point of an Office Interview is to advance prosecution, therefore the examiner will comment on the rejection of record.

Slice, block, or shred
The Advisory indicates on p. 2 the composition is not directed to a specific form of product, though the claim does specifically recite “imitation cheese composition”
Applicant may consider amending the independent claims to include the forms of slice, block, or shred
Examiner’s Notes: In the rejection of record, MZ teaches a method of making imitation dairy products (2, 23+), including: cheese compositions (6, 28+).

Solid fat and liquid fat
Claims recite that the composition has a solid fat content to liquid fat ratio of about 0.3 to about 0.7 at about 25°C
The Advisory on p. 5 alleges the claims do not limit the amounts of solid or liquid fats
The claims limit the amounts relative to one another as a ratio 
Examiner’s Notes: The claims requires a property, when at 25°C, there is a solid fat content to liquid fat ratio of about 0.3 to about 0.7, therefore it would be reasonable to 

MZ teaches a much lower ratio for solid fat content, which is the percentage of solids in fat at specified temperatures
In MZ, at a temperature of 20°C (N20), the solid fat content is less than 20%. At a temperature of 30°C (N30), the solid fat content is less than 5%.MZ specifically requires on page 4, lines 21 and 32:
2% ≤ N20 ≤ 20%; and 
0% ≤ N30 ≤ 5%
Examiner’s Notes: This argument was responded to, starting on page 5 of the Advisory Action of 5/24/2021

The above requirements in MZ are illustrated in the graph below

    PNG
    media_image1.png
    736
    1444
    media_image1.png
    Greyscale


Therefore, at a temperature of about 25°C, MZ would not have a solid fat to liquid fat ratio of about 0.3 (30%) to about 0.7 (70%), but instead would be a maximum of about 13% 
In other words, MZ requires a much more liquid product with a much lower solid fat content.
Examiner’s Notes: Page 4, as cited above are toward a single embodiment of the reference, not the reference as a whole, therefore the graph above does not represent the full scope of what MW teaches.
The examiner and Applicant do not agree about this limitation, therefore it is suggested that they consider the Pre-Appeal or Appeal process for further review by others at USPTO.
It is the examiner’s position that said limitation is toward a property of a composition, wherein given a similar composition it would be reasonable to expect similar properties.  
Discussion was held on Applicant further limiting their claim to a composition having a certain temperature or comprising specific solid fat content to liquid fat content ratio, however, they do not want to limit their invention in such a manner because the ratio of solid fat content to liquid fat changes as the temperature of the product changes.
Properties of the composition and use of Orthoefer
The Advisory states on p. 3 that the properties of a composition are not a matter of patentability
However, they are relevant when the art includes “dough” as opposed to imitation cheese as dough would not have the claimed melt properties
The Action relies on Orthoefer for shortening blends, amounts of different fats, etc.
Paragraph [0010] of Orthoefer states that the shortening composition may be used in “a cake doughnut mix, raised yeast doughnut mix, sugar cookie mix, frozen biscuit mix, fresh biscuit mix, machined pastry dough, a toaster pastry and an edible product, such as a toaster pastry, that includes the composition.”
The differences in products also highlight that one skilled in the art of imitation cheese would not look to the shortening used in cake and dough mixes taught in Orthoefer.
Dough is not imitation cheese, does not behave like imitation cheese, does not have the organoleptic properties of imitation cheese, and otherwise would not be considered as analogous.
Examiner’s Notes: This argument was responded to staring at the bottom of page 6 of the Advisory Action of 5/24/2021.  The intended use provided by Orthoefer is toward methods of using shortening, to show the functionality thereof.  Applicant provides no evidence that shortening used in their product would not function or provide a similar 

Moreover, any teaching in Orthoefer cannot be used to overcome the specific teaching away found in MZ
As noted above, MZ specifically teaches a much lower solid fat content which cannot be ignored
Examiner’s Notes: This argument was responded to staring at the bottom of page 6 of the Advisory Action of 5/24/2021.  Further, Applicant provides no evidence that MZ teaches away other solid fat contents.  A teaching away must be an explicit disclosure of what should not be done.  Therefore MZ at beast teaches alternate ways, which do not constitute teaching away.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793